DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/22/2022. 
Claims 1, 11 and 25 have been amended; claims 3, 5, 7, 9, 10, 13, 17, 19-24 and 26 are canceled; and new claims 27-32 have been added. 
Therefore, claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18, 25 and 27-32 are currently pending in this application. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18, 25 and 27-32 are currently rejected under 35 U.S.C.103 as being unpatentable over Courtoy 2014/0038153 in view of Schleipman 6,391,057 and further in view of Kim 2017/0209796.
	Regarding claim 1, Courtoy teaches the following claimed limitations: a system for controlling an artificial body, the system comprising: a display comprising a screen; a light detector for detecting light from an external environment; the light detector comprising at least one light sensor each adapted to measure an intensity of the detected light ([0082], [0090], [0098]: a patient simulating system comprising a mannequin, wherein the mannequin comprises an eye module that involves a display with a screen [FIG 5, labels ‘100’, ‘105’]; the mannequin further comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); and a controller for: determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and outputting 
the determined reaction ([0098], [0099]: e.g. the system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity).
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.   
	Regarding such see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system.
	Regarding claim 11, Courtoy teaches the following claimed limitations: a method for controlling an artificial body using an artificial eye system, the artificial eye system comprising at least a display and a light detector, the method comprising: detecting light coming from an external environment ([0082], [0090], [0098]: a patient simulating system comprising a mannequin, wherein the mannequin comprises an eye module that involves a display with a screen [FIG 5, labels ‘100’, ‘105’]; the mannequin further comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); measuring an intensity of the detected light; determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and outputting the determined reaction ([0098], [0099]: e.g. the system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity). 
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.
Regarding such see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light propagating through the see-through display and coming from an external environment, the detected light being incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.  
Regarding each of claims 2 and 12, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, “wherein the controller is adapted to determine the reaction as a function of a patient profile, the patient profile comprising at least one of an age, an eye color, a weight, a heart rate, an ethnicity and a medical condition” (per claim 2), “wherein said determining the reaction is further performed as a function of a patient profile, the patient profile comprising at least one of an age, an eye color, a weight, a heart rate, an ethnicity and a medical condition” (per claim 12) ([0024], [0060], [0061]: e.g. the system already simulates various patient conditions, such as patient’s trauma, etc., wherein the processor/controller adjusts the eye image based on such simulated medical condition being simulated);
Regarding claim 4, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
The limitation, “wherein the light detector comprises a camera for imaging a scene contained in the external environment and seen through the screen”, is already addressed above per the modification discussed with respect to claim 1. Particularly, the light detector already comprises a camera;  and thereby the mannequin generates one or more pertinent reactions based on light and/or image detected via the camera.
Regarding each of claims 6 and 16, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
The limitation, “wherein the detected light comprises at least one image of the scene acquired by the camera” (per claim 6) and “wherein said detecting the light comprises acquiring an image of a scene contained in the external environment and seen through the screen” (per claim 16), are also addressed above per the modification discussed with respect to claims 1 and 11. 
Particularly, the light detector already comprises a camera; and thereby the mannequin generates one or more pertinent reactions based on light and/or image detected via the camera.
Regarding each of claims 8 and 18, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, “wherein the controller is adapted to determine at least one of a type of movement and a movement amplitude” (per claim 8), “wherein said determining the movement comprises determining at least one of a type of movement and a movement amplitude” (per claim 18) ([0102], [0103]: e.g. the processor or the controller already moves the simulated eyelid; and therefore, the controller is already adapted to determine at least one of a type of movement and a movement amplitude).
Regarding claim 14, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, wherein the intensity comprises one of a peak intensity, a total intensity and an average intensity ([0064], [0098]: e.g. the system already identifies different levels of intensities of light; such as, intensity of ambient light, strong intensity light, etc. Accordingly, the intensity comprises one of a peak intensity, a total intensity and an average intensity); 
Regarding claim 15, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, wherein the intensity comprises a pattern of detected light ([0064], [0098]: e.g. the system already identifies different levels of intensities of light; such as, intensity of ambient light, strong intensity light, etc., and thereby the system generates a corresponding reaction of the mannequin. Thus, the intensity already comprises a pattern of detected light).
Regarding claim 27, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
Courtoy further teaches, the artificial body is provided with a motion control device adapted to control the movement of the articulated body part ([0087], [0088]: e.g. the system already incorporates a mechanism that provides the mannequin with articulated motion and range of motion similar to an average adult. Also see the modification discussed per claim 1 above. Accordingly, the system already implements a motion control device adapted to control the movement of the articulated body part). 
Regarding claim 28, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the controller is adapted to access a database which contains predefined movements each associated with one of a respective predefined light intensity and a respective predefined light intensity variation to determine the reaction”, is already assessed above according to the modification discussed with respect to claim 1.   
It is worth to note that Courtoy already stores a plurality of reactions to be performed based on triggering factors, including one more reactions each associated with a respective predefined light intensity ([0098]); and furthermore, Kim describes one or more articulated body parts that the human-model (mannequin) moves based on detected factor(s), such as light detected via the sensor of the human-model (see [0041] lines 1-5; [0043] to [0045]).   
	Thus, the modified system discussed per claim 1 already address’s claim 28 since, Courtoy is modified by (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. the trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Regarding claim 29, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the one of the intensity of the detected light and a variation of the intensity of the detected light comprises one of a pattern of detected light and a variation of pattern of detected light, and the controller is adapted to access a database which contains predefined movements each associated with one of a respective predefined light pattern and a respective predefined variation of pattern of detected light to determine the reaction”, is also already assessed above according to the modification discussed with respect to claim 1.   
Particularly, Courtoy already stores a plurality of reactions to be performed based on triggering factors, including one more reactions each associated with a respective predefined light intensity ([0098]); and furthermore, Kim describes one or more articulated body parts that the human-model (mannequin) moves based on detected factor(s), such as light detected via the light sensor/camera of the human-model (see [0041] lines 1-5; [0043] to [0045]); and wherein the light sensor of the human-model detects not only the light, but also its direction ([0027]: i.e. Kim already detects one of a pattern of the detected light and a variation of pattern of detected light), so that the mannequin generates one or more relevant responses ([0045]).
	Thus, the modified system discussed per claim 1 already address’s claim 29 since, Courtoy is modified by (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. the trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Regarding claim 25, Courtoy teaches the following claimed limitations: a simulator comprising: a manikin comprising at least a head (FIG 1A, label ‘14’); a display mountable to the head of the manikin, the display comprising a screen (FIG 5, labels ‘100’, ‘105’); a light detector mountable to the head of the manikin (see FIG 7, label ‘53’), the light detector being configured for detecting light from an external environment, the light detector comprising at least one light sensor each adapted to measure an intensity of the detected light ([0098]: e.g. the mannequin already comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); and a controller for: determining a reaction for the artificial body based on one of an intensity of the detected light and an intensity variation of the detected light; and outputting the determined reaction ([0098], [0099]: e.g. the mannequin system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity). 
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.
	Regarding such a see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system.  
Regarding each of claims 30-32,  Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claims 1, 11 and 32 respectively. 
Regarding the limitation, “the reaction for the artificial body further comprises a sound to be emitted, the controller being further configured for accessing a database having predefined sounds stored thereon and selecting the sound to be emitted amongst the predefined sounds”, Kim already teaches an exemplary scenario where the human-model determines, based on light detected via its camera, whether the individual is making eye contact with the human-model ([0026] and [0027]); and thereby the human-model generates, from its database/memory, one or more relevant audible speeches via its speaker ([0047]; [0051] lines 18-22). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Courtoy based on the teaching of Kim; for example, by incorporating at least one speaker into the mannequin, wherein one or more audible speeches are also stored in the storage device; and wherein the algorithm is further upgraded to generate, based on light and/or image detected via the (camera), one or more relevant audible speeches from its storage, etc., in order to provide the user (e.g. the trainee) with a further natural reaction that further enhances the practicality of the training experience. 










Response to Arguments.
5.	Applicant’s arguments have been fully considered (the arguments filed on 01/19/2022); however, the arguments are not persuasive. Applicant argues: 
The Examination report states that "Claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18 and 25 are rejected under 35 US.C.103 . . .3
The Applicant asserts that Schleipman and Kim, individually or in combination, do not teach nor suggest at least a reaction comprising "an identification of an articulated body part and an identification of a movement for the articulated body part", as recited in claims 1, 11 and 25 . . . 
Claims 1, 11 and 25 as amended specify that the reaction which is based on the intensity or variation of intensity of the detected light relates to a movement of an articulated body . . .
While Kim mentions an eye movement at para [0055], clearly the eye movement taught by Kim relates to an eye movement of a user, i.e. a human being, in the collection of sensory data by a human development tool. The Applicant asserts that eye movement taught by Kim is distinct from the "reaction for the artificial body" recited in claims 1, 11 and 25 the reaction comprising "an identification of an articulated body part and an identification of a movement for the articulated body part". 
In view of the above, the Applicant believes that Schleipman and Kim fail to remedy to the deficiencies of Courtoy . . . 
The Applicant further believes that claims 2, 4, 6, 8, 11, 12, 14-16 and 18 are patentable . . .  
The Applicant equally believes that new independent claims 27-32 are patentable over Courtoy in view of Schleipman and in further view of Kim . . .

	The Office respectfully disagrees with the above argument since the argument does not appear to be consistent with the teaching of Kim. This is because Kim does teach the limitation that Applicant identified, namely, a reaction that comprises “an identification of an articulated body part and an identification of the movement of the body part”. For instance, the human-model (or mannequin) that Kim discloses already incorporates a light sensor—such as one or more cameras (FIG 1B, label ‘122’)—that allows the human-model to detect light, including an eye contact that a user is making with the human-model ([0026] lines 1-7; [0027]). 
The human-model also generates one or more reactions in response to one or more factors detected via one or more of its sensors. For instance, the human-model performs one or more amelioration actions based on the analysis of the data gathered from its sensors, including the light sensor; and wherein such amelioration actions include moving one or more limbs of the human-model, such as clapping, waving, etc. (e.g. see [0043], [0044], emphasis added).  
“. . .  the processor 103 may be configured to receive the sensory information from the sensors 122, 126, 130, and from the sensory information, the processor 103 may determine that the user performed some particular action (e.g., maintained eye contact for a particular duration). From this, the processor 103 may be configured to control the feedback device 128 to perform an amelioration action that acknowledges and/or rewards the user”
“The amelioration action may take many forms. For example, the amelioration action may include a noise such as a laugh or statement congratulating the user . . .  Other amelioration actions may include, but are not limited to, clapping, hugging, waving, blinking, smiling . . . ”
	Thus, such response (e.g. clapping, waving, etc.) that requires the movement of one or more limbs indicates that the human-model identifies not only the articulated body part (e.g. FIG 1A, label “104”), but also the movement of the articulated body part.  
	The observations above confirm that Kim does teach the current limitation, namely, “outputting the determined reaction, wherein the reaction comprises an identification of an articulated body part and an identification of a movement of the articulated body part”. Consequently, Applicant’s arguments are not persuasive.
	Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.  
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715